Citation Nr: 0410469	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  01-06 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an increased rating for Bell's palsy, right 
face, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart condition. 


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to December 
1969.

This issue of Bell's palsy comes before the Board of Veterans' 
Appeals (Board) on appeal of a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that granted an increased rating of 20 
percent disabling for appellant's Bell's palsy, right face, 
originally rated in 1970 as 10 percent disabling.  The issues of 
service connection for hypertension and heart condition come 
before the Board on appeal of a March 2003 rating decision in 
which RO denied service connection for those conditions.

Appellant testified before the undersigned Veterans Law Judge in a 
Travel Board hearing in July 2002 in regard to the Bell's palsy 
issue.  A transcript of that hearing has been associated with the 
file.

The Bell's palsy case was remanded to RO in June 2003 for further 
development.  That development has been accomplished, and the file 
has been returned to the Board for appellate review.

Finally, the Board notes that in July 2003 the veteran wrote that 
he had muscle and nerve damage involving his neck and upper 
extremities, due to daily contact with jet engine fumes and fuel 
in service.  As will be discussed below, the Board has addressed 
the matter of whether symptoms involving the neck and right upper 
extremity are part and parcel of the service-connected Bell's 
palsy.  However, to the extent the veteran may be claiming service 
connection for such disabilities as separate and distinct from 
Bell's palsy, such issue has not been developed for appellate 
review and will not be addressed herein.  It is referred to the RO 
for appropriate action.  
This case has been REMANDED in part to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  Appellant's service-connected Bell's palsy of the right face 
is principally manifested by severe but incomplete paralysis; 
there is no evidence of complete paralysis of the 7th cranial 
nerve.

2.  Appellant's claimed symptoms involving the neck, right 
shoulder, right arm, and right leg disabilities are not part and 
parcel of his service-connected Bell's palsy.

3.  Appellant's disability picture due to his service-connected 
Bell's palsy is not so exceptional or unusual as to render 
impractical the application of regular schedular standards.

4.  Appellant's hypertension was not present while in service or 
during the first year after separation from service.

5.  There is no competent medical evidence of a nexus between an 
in-service disease or injury and appellant's current hypertension.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess of 20 
percent for Bell's palsy have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 
4.7, 4.10, 4.124a, Diagnosis Code 8207 (2003).

2.  Appellant's hypertension was not incurred in or aggravated by 
military service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West 2000)) became law.  VA 
has also redefined the provisions of 38 C.F.R. § 3.159 in view of 
the new statutory changes.  See 66 Fed. Reg. 45,620-32 (August 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003)).  This law redefined the obligations of VA and imposed an 
enhanced duty on VA to assist a claimant in developing his claim.  
The VCAA also imposed an enhanced duty on VA to notify a claimant 
as to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be applicable to 
all claims filed on or after the date of enactment of the VCAA, or 
filed before the date of enactment and not yet final as of that 
date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  
Appellant's claim for an increased disability rating for Bell's 
palsy, and his claim for service connection for hypertension and a 
heart condition, were all submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant cases.

The VCAA requires VA to notify a claimant of the provisions of the 
VCAA and also to notify the claimant of the evidence necessary to 
develop his claim.  As part of the notice, VA is to specifically 
inform the claimant, and the claimant's representative if any, of 
which portion of the evidence, if any, VA will obtain, and which 
portion, if any, the claimant must obtain.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Also, the United States Court of Appeals 
for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide, and (4) request or 
tell that claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim."  This new fourth element of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

In the present case for increased rating for Bell's palsy, a 
substantially complete application for increased rating was 
received in January 2001; the claim was denied by rating decision 
in July 2001.  The rating decision, and the Statement of the Case 
(SOC) in November 2001, advised appellant of the evidence on which 
the continued rating was based.  In January 2003 the Board 
notified the veteran and his service representative, pursuant to 
the authority then granted by 38 C.F.R. § 19.1(a)(2)(ii) (2002), 
of VA's duty to notify and assist claimants under the VCAA.  The 
Board's letter outlined the provisions of the VCAA, discussed the 
records that VA would attempt to obtain on behalf of the appellant 
and what records or evidence appellant would be expected to obtain 
in his own behalf.  However, in Disabled American Veterans v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003), The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii) (2002).  The case was accordingly 
remanded to RO, and in June 2003 RO sent appellant yet another 
VCAA duty-to-assist letter detailing evidence received and 
evidence that would still be helpful.

In the present case for service connection for hypertension and a 
heart condition, a substantially complete claim for service 
connection for both conditions was received in July 2002.  RO sent 
appellant a duty-to-assist letter in October 2002 discussing the 
evidentiary requirements to support a claim for service 
connection.  The claims were subsequently denied by a rating 
decision in March 2003.  The rating decision, and the subsequent 
Statement of the Case in December 2003, detailed the evidence that 
had been considered in formulation of the two claims. 

None of the above notifications to appellant satisfied the fourth 
element ("give us everything you've got") cited in Pelegrini.  
However, as will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that there 
is additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review of 
all the evidence without prejudice to the appellant.  As such, 
there is no indication that there is any prejudice to the 
appellant by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to cause 
injury to the claimant.  As such, the Board concludes that any 
such error is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Although the VCAA notice letters that were sent to appellant did 
not contain the fourth element, the Board finds that appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.   In regard to the Bell's palsy claim, 
the VCAA duty-to-assist letters sent to appellant by RO and by the 
Board, the original rating decision of July 2001, the SOC in 
November 2001, and the Supplemental Statement of the Case (SSOC) 
in October 2003 all listed the evidence on file that had been 
considered in formulation of the decision.  Also, the Board notes 
that appellant had a hearing before the Travel Board in July 2002, 
during which the Chairman specifically invited appellant to submit 
anything not currently of record in writing to the RO (in effect, 
to "give us all you've got").  Similarly, in regard to the claims 
for service connection for hypertension and heart condition the 
duty-to-assist letter, the rating decision in March 2003, and the 
SOC in December 2003 list the evidence considered in making the 
rating decision; also, appellant had been advised of the 
provisions of the VCAA during development of other claims, 
including the claim for Bell's palsy detailed above.

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content requirements 
is harmless error.   

The VCAA also places a heightened requirement on VA to assist a 
claimant in developing his claim.  In general, the VCAA provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate his claim, unless no reasonable 
possibility exists that further evidence would aid in 
substantiating it.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2003).   In this case, RO obtained appellant's service 
medical records and treatment records from two VA Medical Centers 
(VAMCs), which are applicable to all three claims at issue.  RO 
also afforded appellant a VA medical examination to determine the 
current severity of his Bell's palsy disability.  Finally, 
appellant was afforded a hearing before the Travel Board in which 
to personally testify and present evidence in regard to his claim 
for increased disability for Bell's palsy.  The Board accordingly 
finds that VA's duty to assist has been satisfied in regard to 
these claims.

Since appellant has been advised of the evidence necessary to 
substantiate the claims, and since all available evidence has been 
obtained and properly developed, there is no further action to be 
undertaken to comply with the VCAA or its implementing 
regulations.  The Board will accordingly adjudicate the issues, 
since doing so poses no risk of prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

II.  Claim for increased rating - Bell's palsy

Factual Background

Appellant was granted service connection for Bell's palsy by a 
rating decision in February 1970.  The original disability rating 
was 10 percent disabling, effective December 1969.  The rating was 
not appealed and became final.

Appellant submitted a request for increased rating in January 
2001.   In support, appellant introduced documents from Drs. 
P.W.B. and R.J.H., both of whom are private (non-VA) physicians 
who treated appellant after the original rating decision was 
issued.

The evidence from Dr. P.W.B. consists of a letter written in March 
1985, in which Dr. P.W.B. records appellant's complaint of 
cramping in the right face, right shoulder, and right axillary 
region.  These symptoms had become manifest approximately one year 
prior.  Dr. P.W.B. performed a complete neurological examination 
in which he noted involuntary contractions of the facial muscles.  
Each closure of the eyes caused a simultaneous twitch at the 
corner of the mouth, dimpling of the chin, and contraction of the 
platysma muscle.  During forced eye closure there was an 
exaggerated contracture of all facial muscles in the side of the 
previously paralyzed facial nerve.   There was some evidence of 
myokymic discharges in the right orbiculus oculi and right 
platysma, and perhaps the sternocleidomastoid muscle as well.  No 
other evidence of cranial nerve deficit was noted.  Dr. P.W.B.'s 
summary was that appellant's right face, neck and axillary pain, 
without objective deficit, was likely related to his facial 
synkinesis and myokymia.  

The evidence from Dr. R.J.H. consists of a letter written in 
October 1987, in which Dr. R.J.H. describes appellant complaining 
of right arm and leg numbness of approximately two years duration.  
Dr. R.J.H. performed a detailed neurological examination and noted 
right peripheral facial weakness and twitching of the right 
eyebrow and right face.  Dr. R.J.H. performed an electromyography 
(EMG) of the right extremity, which showed no abnormalities.  Dr. 
R.J.H.'s assessment after review of the electrophysiological 
studies was that the possibility of appellant's right arm pain 
being related to his right facial synkinesis secondary to Bell's 
Palsy has been raised, but the association is "unclear."  

Clinical treatment records are on file from Columbia VAMC for the 
period May 2000 to March 2001, and from Florence VAMC for the 
period June 2000 to October 2002.  The Florence VAMC records show 
that appellant complained in February 2001 of episodes of blurred 
vision over the preceding four months, each episode lasting 
approximately one-half hour.  In February 2002 appellant 
complained to Florence VAMC of right-sided neck pain, radiation 
into the lateral aspect of the right upper extremity.   There is 
no notation of neurological problems in the Columbia VAMC records.

Appellant underwent a VA neurological examination in March 2001.  
The examiner noted that appellant had begun approximately five 
years previously to develop a right side nuchal pain radiating to 
the right upper extremity and then to the wrist on the exterior 
aspect.  The examiner recorded appellant's theory that these 
symptoms were related to the Bell's palsy, but the examiner 
informed appellant that the problems are probably unrelated.  The 
VA examiner's neurological examination disclosed a weak frontalis 
muscle on the right side with closure of that eye, and deviation 
of the buccal commisure to the left side, all of which are 
commensurate with an old residual right Bell's palsy.  
Neurological examination of the right upper extremity was normal 
for muscle strength, coordination, sensation, and deep tendon 
reflexes, and generally the neurological examination was normal 
throughout.  The VA examiner directed a CT scan to determine 
whether appellant's problem might be due to a diskopathy.

A VA CT scan was conducted of appellant's cervical spine and head 
in April 2001.  The radiologist's reading of the cervical spine 
was that there was no evidence of disk herniation or central canal 
stenosis, although there were mild degenerative bony changes in C4 
through C7 with mild facet arthrosis, uncovertebral joint 
hypertrophy with osteophyte formation, and ossification of the 
longitudinal ligament, with possible mild neuroforaminal narrowing 
at those levels.   The radiologist's reading of the skull was that 
there was minimal diffuse atrophy and several areas of decreased 
density in both paraventricular areas, consistent with 
atherosclerotic demyelinization; there was no evidence of an acute 
intracranial hemorrhage, mass lesion or midline shift.  The 
impression regarding the skull was minimal atrophy and some deep 
white matter disease. 

Appellant submitted a letter in August 2001 in which he stated 
that he has developed pain in his right arm and blurred vision 
from his right eye.  Appellant stated that his belief (to date 
unsupported by the medical evidence of record) that since his 
Bell's palsy was related to exposure to JP-4 aviation fuel in 
service, then it is possible that his right arm, right leg, and 
vision problems are similarly caused by exposure to JP-4.  

Appellant submitted a VA Form 9 in January 2002, containing the 
notation "I think there is a complete paralysis on right side."

Appellant testified before the Travel Board in July 2002.  
Appellant recounted that while he was in service he was doused in 
JP-4 aviation fuel (T. 4).  He was informed while he was still in 
service that he had suffered an 80 percent loss of function, and 
that the condition would probably deteriorate over time (T. 5).  
After appellant's discharge, his symptoms progressively worsened 
to include pain and cramping on the right side of his face, 
eventually extending down the neck and shoulder and down into the 
arms, and now including appellant's leg (T. 6).  Appellant sought 
treatment from Dr. R.J.H., who performed some tests and informed 
appellant that he would simply have to learn to live with the 
condition; appellant has not subsequently sought treatment, and 
since then his problems have gotten worse (T. 6).

Appellant testified that the VAMC conducted some tests on the 
right arm, and appellant remembers that the diagnosis was 
arthritis. (T. 7).  A physician at the VAMC diagnosed osteoporosis 
as the problem causing appellant's neck pain (T. 7).  No VA 
physician informed appellant that his arm or neck problems were 
related to the Bell's palsy (T. 8).  Appellant testified that VAMC 
continues to treat his arm pain, but is not treating the Bell's 
palsy (T. 9).  

Appellant testified his current symptoms are cramping and pain, 
sometimes while eating, which subside after approximately one 
minute (T. 10).  Appellant also has occasional blurry vision, but 
cannot tell if that symptom is in both eyes or just the right eye; 
appellant has informed physicians about this condition but has 
never obtained a diagnosis (T. 11).  The vision problem occurs 
intermittently and lasts a minute or two, while the pain and 
cramping problem occurs at least once per month and lasts 
approximately one minute (T. 12).  In his closing statement, 
appellant contended that his condition should be "complete 
paralysis" rather than the current "severe paralysis" because 
appellant is unable to move the right side (T. 12).  Since he was 
told in 1969 that he had an 80 percent loss of function at that 
time, and since the condition has worsened, appellant believes 
that an increased disability rating is appropriate (T. 13).  

Appellant underwent another VA neurological examination in August 
2003.  The VA examiner noted appellant's theory that his right 
facial nerve is somehow connected to the right shoulder nerve and 
is accordingly the cause of the right shoulder condition, but 
stated flatly "this is a total impossibility because there is no 
such connection."  On physical examination, appellant's Bell's 
palsy was found to be manifested by weakness of the right 
frontalis muscle, as well as pulling of the right buccal 
commissure to the right and weakness of the platysma of the right 
side compared to the left.  There was no noted weakness in the 
right shoulder muscle, and in any event that muscle is not a 
function of a facial nerve but rather the 11th cranial nerve.  
After some hesitation, appellant showed full range of motion in 
the right shoulder and the right shoulder muscles were well 
developed, so there is no evidence that the shoulder muscles are 
weak.  The rest of the neurological examination was within normal 
limits.  The examiner's impression was chronic right Bell's palsy 
that is not in any way related to the problem that appellant has 
in the shoulder.  

Appellant submitted a letter in October 2003 in which he contends 
that his original rating in 1969 should have been 20 percent 
disabling based on the "80 percent loss of function" at the time.  
Appellant argues that since his original rating should have been 
20 percent (rather than the originally assigned 10 percent), his 
current rating should be 30 percent (rather than the current 20 
percent).

Analysis

Disability ratings are determined by the Diagnostic Codes in the 
Rating Schedule located in 38 C.F.R. Part 4 (2003).  Schedular 
rating itself is recognition that the claimant's industrial 
capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  The VA schedule of ratings applies unless 
there are exceptional or unusual factors that would render 
application of the schedule impractical.  Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential to 
trace the entire history of the veteran so that a rating may 
accurately reflect the elements of a disability present.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2003); Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  However, while regulations require review of the 
entire recorded history by the adjudicator to ensure a more 
accurate evaluation, they do not give past medical reports 
precedence over the current medical findings; where an increase in 
the disability rating is at issue, the present level of the 
disability is the primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The Board has accordingly reviewed all 
medical evidence pertaining to appellant's disability, but places 
the greatest probative value on the most recent evidence.

When a reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102, 4.3 (2003).  However, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.9 (2003).

The assignment of a particular diagnostic code is dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  In reviewing the claim for a higher rating, VA must 
consider which diagnostic code or codes are most appropriate for 
application in the veteran's case and provide an explanation for 
the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  In this case, appellant's service-connected disability is 
for Bell's palsy, which is a paralysis of facial muscles caused by 
a dysfunction of the 7th cranial nerve.  Stedman's Medical 
Dictionary 1301 (27th ed. 2000).   Paralysis of the 7th cranial 
nerve is specifically rated under 38 CF.R. § 4.124a, Diagnostic 
Code 8207 (2003).

VA must consider potential applications of Title 38 C.F.R., 
whether or not raised by the claimant; i.e., VA must consider 
whether alternative diagnostic codes may be more appropriate to 
the symptoms or more advantageous to the claimant.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In the instant case, 
Bell's palsy falls so squarely within the parameters of Diagnostic 
Code 8207 that rating under an alternative diagnostic code would 
not be appropriate.

The evaluation for paralysis of the 7th cranial nerve is dependent 
upon the relative loss of innervation of the facial muscles.  
Ratings are as follows: "moderate incomplete paralysis" is rated 
as 10 percent disabling, "severe incomplete paralysis" 
(appellant's current rating) is rated as 20 percent disabling, and 
"complete paralysis" is rated as 30 percent disabling.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8207 (2003).

In this case, appellant testified that his facial pain and spasm 
occur intermittently, which argues against complete paralysis.  
The VA medical examiner in August 2003, the most recent 
examination of record, found appellant's current symptoms to be 
weakness, but not paralysis, of the right frontalis muscle, and in 
fact there is no competent neurological evidence in the file from 
any source, including the private physicians cited by appellant, 
showing that the facial nerve is completely paralyzed.   Further, 
appellant's extensive VA outpatient clinical records do not record 
that appellant was ever observed to exhibit signs of complete 
paralysis of his right face.  The Board accordingly finds that 
there is no evidence that appellant currently has a total 
paralysis of the 7th (facial) cranial nerve.

Appellant has testified that the effects of his Bell's palsy have 
spread to his neck, right shoulder, right arm, and right leg, and 
that this supports an increased disability rating.  As a 
layperson, appellant is competent to testify in regard to the 
onset and continuity of symptoms, including pain.  Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 
403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, a layperson is not considered capable of opining, however 
sincerely, in regard to causation of a disability.  Routen v. 
Brown, 10 Vet. App. 183, 187 (1997), aff'd sub. nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  Rather, it is the province of trained health care 
professionals to enter conclusions that require medical expertise, 
such as opinions in regard to diagnosis and causation.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).
In this case, there is conflicting competent medical opinion of 
record that appellant's claimed right shoulder, right arm, right 
leg, or neck pain and weakness are part and parcel of the Bell's 
palsy.  Dr. R.J.H. said only that the question had been raised, 
but that the association is unclear, so Dr. R.J.H.'s letter has no 
probative value in the matter of etiology.  Dr. P.W.B. stated "it 
is likely" that appellant's face, neck, and shoulder pain are 
related to his synkinesis and myokymia and thus supports 
appellant's contention.  Conversely, the VA medical examiner in 
August 2003 stated flatly that it is a "total impossibility" for 
the pain in appellant's face to somehow spread to his shoulder and 
thus argues against appellant's contention.

It is the Board's duty to assess the credibility and probative 
value of evidence, and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one medical 
opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as the reasoning employed by 
the physicians and whether or not, and the degree to which, they 
reviewed prior clinical records and other evidence.  Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  Other factors for assessing the 
probative value of a medical opinion are the physician's access to 
the claims file and the thoroughness and detail of the opinion.  
Prejean v. West, 13 Vet. App. 444, 448-449 (2000).

In this case, the Board has determined that the opinion of the VA 
medical examiner is more probative of appellant's current 
disability.  The Board notes that both physicians conducted 
thorough examinations and based their respective conclusions on 
objective observations.  However, the VA medical examiner's 
opinion is more recent (2003 versus 1985) and is thus more 
probative toward the adjudication of appellant's current 
disability.  Also, the VA medical examiner had the benefit of 
appellant's complete medical and claims history, which Dr. P.W.B. 
did not.  Finally, the opinion of the VA medical examiner was 
expressed with more certainty (connection is "totally impossible") 
than that of Dr. P.W.B. (connection "is likely").  The Board 
accordingly finds that the weight of medical evidence is against 
appellant's contention that his claimed neck, right shoulder, and 
right leg conditions are secondary to his service-connected Bell's 
palsy.

In exceptional cases, where the evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular evaluation 
may be assigned commensurate with the veteran's average earning 
impairment due to the service-connected disorder.  Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  The criteria for 
extraschedular evaluation are that there is a marked interference 
with employment, or frequent periods of hospitalization, rendering 
impractical the application of the regular rating schedule.  38 
C.F.R. § 3.321(b) (2003); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  In this case, the record does not show that appellant has 
required frequent periods of hospitalization due to his service-
connected injury, or that there is a marked interference with 
employment.  The Board therefore finds that extraschedular rating 
is not appropriate in this case.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2003) and the doctrine of 
reasonable doubt.  The evidence of record does not show that the 
manifestations of appellant's service-connected disability more 
closely approximate those required for the higher rating.  For 
this reason, the Board has determined that the preponderance of 
the evidence is against the claim for entitlement to a rating in 
excess of 20 percent for Bell's palsy.

II.  Claim for entitlement to service connection - hypertension

Factual Background

Appellant has submitted four alternative theories for service 
causation of his hypertension.  First, appellant asserted in his 
original claim that the hypertension is secondary to his reported 
current heart condition.  Second, appellant asserted on his VA-9 
that hypertension may be directly caused by exposure to toxic 
materials, in this case to JP-4 jet fuel.  Third, appellant also 
asserted in his VA-9 that hypertension may be caused by nerve 
damage to the facial (7th cranial) nerve, i.e., that the 
hypertension may be secondary to his service-connected Bell's 
palsy.  Finally, appellant asserted on his Notice of Disagreement 
that the hypertension was directly caused by his episode of 
cardiac arrest during surgery while in service.

Service medical records document that appellant's service history 
included contact with jet engine fumes, and that a container of 
jet fuel had poured over appellant approximately 6 to 8 months 
prior to the onset of his Bell's palsy (i.e., approximately March 
to May, 1968).  Appellant underwent facial surgery in February 
1969, during which surgery appellant became hypotensive and had no 
pulse or blood pressure for approximately 30 seconds; he was 
resuscitated within 90 seconds with no apparent resultant cardiac 
abnormalities.  Appellant's separation physical examination shows 
that his blood pressure at time of discharge from service was 
126/84 on the right and 128/80 on the left, with pulse of 72 per 
minute.  Appellant checked "no" to the question, "have you ever 
had high or low blood pressure?"  

Appellant underwent a physical examination by the South Carolina 
Board of Health in June 1974.  His blood pressure at that time was 
122/78.  Appellant underwent a VA medical examination in June 
1975, at which time his blood pressure was 110/80.  

Appellant was examined by Dr. R.J.H. in October 1987 in 
conjunction with a neurological problem.  Appellant's blood 
pressure at that time was 140/95, with a pulse of 80 seated.  Dr. 
R.J.H. noted a family history of hypertension.  In regard to this 
examination, the Board notes that hypertension is arbitrarily 
defined as a systolic blood pressure above 140 mm Hg; Stedman's 
Medical Dictionary, 27th ed., 855 (2000).  Appellant was 
accordingly borderline hypertensive in October 1987  even though 
Dr. R.J.H. did not record the condition as such.

Appellant's records from Columbia VAMC show that appellant's blood 
pressure in May 2000 was 157/93, with pulse of 102.  The 
computerized problem list noted current complaints as 
hypertension, as well as obesity, gastric reflux disease, and an 
elbow condition; appellant was given a blood pressure monitor and 
a prescription for medication.  Appellant's blood pressure in June 
2000 was 146/94, with a pulse of 69.  Per the VAMC records, during 
the last week of June 2000 appellant's morning blood pressure 
dropped progressively from 130/86 to 125/86, and his evening blood 
pressure rose progressively from 110/71 to 120/76.

Appellant was treated at McLeod Medical Center, a civilian (non-
VA) provider for an unrelated problem in November 2000.  His blood 
pressure at the time was 140/90, with pulse of 95.  The attending 
physician recorded a diagnosis of hypertension, among other 
complaints.

Per VA medical records, appellant's blood pressure in December 
2000 was 126/79, with pulse of 100.  Appellant had a VA carotid 
study in March 2001; his blood pressure in the right arm was 
134/83, and in the left arm 131/86.  A VA medical note from April 
2001 records that appellant's blood pressure log showed pressures 
in the range of 127/81 to 159/99.  Subsequent notes from April 
2000 to August 2000 state "blood pressure under control."   A note 
from August 2002 states "hypertension well controlled on 
atnenolol."

Analysis

Service connection may be granted for a disability resulting for 
disease or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

In order to prevail on the issue of service connection, there must 
be: medical evidence of a current disability; medical evidence, or 
in some cases lay evidence, of in-service occurrence or 
aggravation of the disease or injury; and, medical evidence of a 
nexus between the in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond 
v. West, 12 Vet. App. 341, 346 (1999).   

Application of the Hickson analysis does not substantiate the 
claim.  VA and private medical records establish that appellant 
currently has disability due to hypertension, so the first part of 
the Hickson analysis is satisfied.  However, there is no medical 
or lay evidence that appellant was diagnosed with or treated for 
hypertension while in service, and in fact appellant specifically 
denied hypertension in his separation physical.  There is nothing 
in the appellant's extensive treatment records from VA and non-VA 
providers that provides any sort of nexus between appellant's 
current hypertension and his military service.  The Board 
accordingly finds that the second and third parts of the Hickson 
analysis have not been satisfied.

In the alternative to the Hickson analysis, there is a presumption 
of service connection if a claimant has a chronic injury whose 
symptoms became manifest to a degree of at least 10 percent 
disabling within one year of discharge from active service, even 
if the in-service onset is not documented in medical records.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).  Hypertension is a qualifying chronic 
disability under the regulation.  38 C.F.R. § 3.309(a) (2003).  
However, there is no lay or medical evidence showing hypertension 
within 1 year following separation from service.

The passage of many years between discharge from active service 
and the medical documentation of a claimed disability is evidence 
against a claim of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).   In this case, there is no evidence on file that 
appellant became borderline hypertensive until October 1987, 18 
years after appellant's separation from service.  Prior medical 
examinations in 1969, 1974, and 1975 all record blood pressures 
well below the mark for hypertension.  The Board finds that the 
passage of 18 years between appellant's military service and the 
first medical documentation of hypertension is evidence against 
the claim.

Appellant has urged that his hypertension was caused by a number 
of different factors, including cardiac arrest during surgery, 
exposure to jet fuel, the effects of his reported heart condition, 
and the effects of his Bell's palsy.  A layperson is competent to 
testify in regard to the onset and continuity of symptomatology.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  However, a layperson is not considered capable of 
opining, however sincerely, in regard to causation of a 
disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993); Bostain v. 
West, 10 Vet. App. 183, 186 (1997); Grivois v. Brown, 6 Vet. App. 
135 (1994).   It is the province of trained health care 
professionals to enter conclusions that require medical expertise, 
such as opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In this case, there is a complete 
absence of medical evidence supporting appellant's theories of 
service connection or causation.
 
The Board has considered whether VA has a duty to obtain a medical 
examination or opinion to respond to appellant's various theories 
of causation, and has determined that VA has no such duty.  Under 
the VCAA, VA must provide a medical examination or obtain a 
medical opinion if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a current 
diagnosed disability or persistent recurrent symptoms of a 
disability; (B) Establishes that the veteran suffered an event, 
injury, or disease in service or had a disease or symptoms listed 
in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period provided that the claimant has the 
required service or triggering event to qualify for that 
presumption; and, (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease in service or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4) (2003).  In this case, both elements (B) 
and (C) are missing, since there is no evidence that appellant 
suffered hypertension in service or during the presumptive period, 
and no evidence other than appellant's unsupported theory that 
hypertension can be associated with any in-service event or 
another service-connected disability.
  
When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  To 
deny a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
In this case, the evidence preponderates against the claim and the 
benefit-of-the-doubt rule accordingly does not apply. 


ORDER

Disability rating in excess of 20 percent for Bell's palsy is 
denied.  Service connection for hypertension in denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


REMAND

As noted above, the VCAA places a heightened requirement on VA to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits, and to assist a claimant in developing his 
claim.

In reviewing the file, the Board notes that appellant submitted a 
claim for service connection for a heart condition in January 
1970; the claim was denied by a rating decision in February 1970.  
The denial was not appealed within one year and accordingly became 
final.  Appellant submitted the instant claim for service 
connection for a heart condition in July 2002.  Instead of 
treating the claim as a request to reopen a previously denied 
claim, RO treated it as a new claim and adjudicated it on the 
merits.

The Board is neither required no permitted to analyze the merits 
of a previously denied claim if new and material evidence has not 
been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In 
this case, there has not yet been adjudication by RO in regard to 
whether new and material evidence has been submitted, so the Board 
does not have jurisdiction to conduct an appellate review on the 
merits.

In view of the foregoing, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder and ensure that all VCAA 
notice obligations in regard to appellant's request to reopen a 
previously-denied claim for service connection of a heart 
condition have been satisfied in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2003), and 
any other legal precedent.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice should include the definition 
for "new and material evidence" and a listing of all evidence 
already on file, as well as a discussion of evidence still needed 
and the respective obligations of appellant and VA to pursue such 
evidence.  The appellant should be requested to assist as needed 
in obtaining additional evidence.  Attempts to obtain additional 
evidence should be set forth in the claims file.

2.  After completing any necessary development in addition to that 
listed above, the RO should adjudicate appellant's request to 
reopen a previously denied claim for service connection for a 
heart condition and provide appellant a rating decision on this 
issue.  

No action is required of the appellant until he is notified.  The 
Board intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending completion of 
the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



